IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                                  No. 79848-1-I

                            Respondents,               DIVISION ONE

 v.
                                                       UNPUBLISHED OPINION
 MORRIS GAYLORD BAKER JR.,

                             Appellant.


       ANDRUS, A.C.J. — Morris G. Baker, Jr. appeals his conviction for second

degree assault. He argues that (1) the trial court erred in excluding impeachment

evidence of the victim, (2) he received ineffective assistance of counsel, and (3)

the court erred by imposing an interest accrual provision on his legal financial

obligations (LFOs). He also asserts other ineffective assistance of counsel claims

in a pro se Statement of Additional Grounds. We affirm Baker’s conviction but

remand with instructions to strike the interest accrual provision in his judgment and

sentence.

                                            FACTS

       On June 22, 2018, Baker and Daniel Stevens were involved in an altercation

while in custody at the Snohomish County Jail. Stevens suffered injuries, received

medical treatment at a hospital, and returned to the jail that same day. Based on

these events, the State charged Baker with one count of assault in the second



      Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79848-1-I/2


degree while on community custody. Baker pleaded not guilty, claiming that his

actions were taken in self-defense.

       At trial, Stevens testified he was lying on the top bunk of their cell when

Baker stood up in a nearby chair and angrily asked Stevens if he knew where he

was. When Stevens responded that he was in jail, Baker grabbed Stevens’s shirt

and tried to pull him off the bed. In the process, Baker lost his footing and nearly

fell off the chair. Stevens got off his bed, told Baker that he was going to alert the

jail staff, and attempted to do so by pressing the intercom button in the cell. Baker

prevented Stevens from pressing the button.

       Once off the bed, Baker slapped Stevens’s glasses off of his face. Baker

punched Stevens and pulled him around, causing Stevens to lose his balance and

fall to the floor. Baker then stomped on Stevens’s stomach and hip, and kicked

him in the face. When Baker kicked Stevens’s face, his long toenails lacerated

Stevens’s eyelid, which started to bleed. Stevens’s head struck the concrete,

resulting in a momentarily loss of consciousness. Baker then placed his weight on

Stevens’s chest, making it difficult to breathe, and told Stevens that Stevens

“wasn’t going to tell the [correctional officers] anything.” Stevens did not attempt

to strike Baker because the “only thing on [his] mind was getting out of jail.”

       Baker then started to apologize and gave Stevens a towel to clean the blood

off his face.   Stevens was afraid he had sustained permanent eye damage

because he could not see at all. Baker did not want to allow Stevens to call for

help because he was concerned he would get into trouble. Stevens told Baker




                                        -2-
No. 79848-1-I/3


that he would say he injured himself from falling off his bed to convince Baker to

press the call button.

       After calling for help, Stevens received medical care for his injury at

Harborview Medical Center. Stevens recounted to the medical providers what had

occurred in the jail cell, underwent a number of tests to test his vision, and received

stitches to close the laceration.

       On cross-examination, Baker’s attorney questioned Stevens about the

length of this assault and his contention he did not strike Baker or fight back, and

challenged his recollection of events due to his brief period of unconsciousness.

Defense counsel did not attempt to impeach Stevens on any inconsistent

statements he may have made to his medical providers. At the conclusion of his

cross-examination, defense counsel did not reserve the right to recall Stevens.

       Snohomish County Corrections Deputy Megan McKinney testified that,

shortly after the lunch hour, she recognized Baker’s voice over the intercom saying

that his cellmate was bleeding. When she arrived at the cell and unlocked the

door, Deputy McKinney saw Baker was uninjured but noticed Stevens had a deep

laceration above his eye and was bleeding. Stevens’s eye had blackened, was

swollen, and appeared to need stiches.

       When Deputy McKinney asked what happened, Stevens said “I’ve been

assaulted.” Baker, however, told her Stevens had fallen off his bunk. No one other

than Baker and Stevens were in the cell when the incident occurred and there were

no video recordings of the incident. Deputy McKinney removed Stevens from the




                                         -3-
No. 79848-1-I/4


cell and confirmed she arranged for him to be taken to Harborview Medical Center

for treatment.

       Dr. Joanne Ho, an ophthalmologist at Harborview, testified she treated

Stevens’s right eye injury in the emergency room. She noticed active bleeding

coming from Stevens’s eyelid. Stevens reported he received the injury from being

kicked in the face. Dr. Ho discovered a full-thickness laceration to Stevens’s eyelid

and repaired the wound by suturing it closed.

       Snohomish County Sheriff Deputy Gabriel Cimino investigated Stevens’s

assault claim after he returned from Harborview.         Deputy Cimino saw that

Stevens’s eye was still oozing a “pinkish-colored fluid” despite the sutures, spoke

to Stevens about what occurred, and photographed his injuries.

       After the State rested, Baker offered exhibit 8, a 20-page set of Stevens’s

unredacted medical records, as substantive evidence. The State objected to the

admissibility of the records as hearsay and impermissible impeachment under ER

613(b).   Baker’s attorney then withdrew the offer, conceding exhibit 8 was

inadmissible.    Defense counsel, however, asked the court to be permitted to

question one of Stevens’s treating physicians about statements attributable to

Stevens contained in the medical records, contending the statements were

appropriate impeachment evidence as prior inconsistent statements. Defense

counsel did not ask to recall Stevens to confront him with the ostensible prior

inconsistent statements.

       The trial court ruled that two statements documented in exhibit 8 were

inadmissible under ER 613(b): “The patient reports that he entered his cell earlier




                                        -4-
No. 79848-1-I/5


this afternoon when his cellmate assaulted him” and “During this period, he

believes that he was hit in the extremity abdomen [sic] and chest, after which time

officers intervened.” The trial court informed the parties that Baker could use other

statements attributed to Stevens because they were admissible as statements

made for purposes of medical diagnosis and treatment.

       Baker then called Dr. Elizabeth Rosenman, an emergency medicine

physician at Harborview, as his first witness.     After reviewing and identifying

Stevens’ medical records in exhibit 8, Dr. Rosenman testified she was the

attending physician on the night of Stevens’ admission and supervised a resident

physician who treated Stevens in the emergency department.             Although Dr.

Rosenman recalled speaking to Stevens, she could not recall the content of any

conversation with him.     Nor did she recall asking Stevens how the assault

occurred. Defense counsel did not ask Dr. Rosenman about any statements

attributable to Stevens in the medical records.

       Baker testified and disputed Stevens’s version of events.          He stated

Stevens began talking loudly when they returned from lunch. According to Baker,

when Baker told him to quiet down, Stevens said something “sideways.” Baker

then described the following:

               I told him, I says if you got a problem, why don’t you do
       something about it because I’m not going to do nothing to you
       because we’re both sitting in here, and he jumped off the bunk at me.
       When he came off the bunk, as he was coming at me, I took him to
       the ground. I pinned him to the ground. And I said, look, I’m not
       playing with you. I’ll hurt you. And he said he had enough. But as
       he hit the ground, we kind of wrestled, but he hit something. He hit
       something with his glasses. That’s what his eye injury came from,
       his glasses, not from me, because I didn’t hit him with my hands. I
       didn’t touch him. I didn’t choke him. I didn’t kick him. I didn’t do



                                        -5-
No. 79848-1-I/6


      nothing. He said he had enough. And then we talked about it. I
      said, look, they’re going to come up here and see all of these [sic]
      blood, because he started to bleed.

      Baker denied preventing Stevens from calling for help. Baker was not

injured in the altercation and confirmed that Stevens never struck him and “didn’t

have a chance to.”     Baker said he only sought “[t]o protect myself because

[Stevens] came at me and I just automatically feared that I was going to get hurt

or something . . . So I grabbed him and took him down.” Baker rested without

recalling Stevens.

      During closing argument, Baker argued Stevens was not credible because

his version of the assault had changed over time. He asked the jury to judge

Stevens’s credibility and find that Baker’s version of the incident made more sense

than the story Stevens recounted during trial.

      The jury rejected Baker’s self-defense claim and found him guilty. He

stipulated that the offense was committed on community custody.

      At sentencing, in addition to incarceration, the court imposed a $500 victim

assessment and signed a judgment containing the following provision: “The

financial obligations imposed in this judgment shall bear interest from the date of

the judgment until payment in full, at the rate applicable to civil judgments. RCW

10.82.090.”

                                   ANALYSIS

      Baker raises several challenges to his judgment and sentence which we

address in turn.




                                       -6-
No. 79848-1-I/7


                              Impeachment Evidence

       Baker first argues the trial court erroneously excluded Stevens’s prior

inconsistent statements, depriving him of the constitutional right to present a

defense. We disagree.

       Washington courts use a two-step standard to review a claim that an

evidentiary ruling violated a defendant’s right to present a defense. State v. Arndt,

194 Wn.2d 784, 797-98, 453 P.3d 696 (2019). We first review a trial court’s

evidentiary ruling for abuse of discretion. State v. Darden, 145 Wn.2d 612, 619,

41 P.3d 1189 (2002). We then review de novo whether that ruling violated the

defendant’s right to present a defense under the Sixth Amendment to the United

States Constitution and article I, § 22 of the Washington state constitution. State

v. Jones, 168 Wn.2d 713, 719, 230 P.3d 576 (2010).

       Baker contends the trial court abused its discretion in excluding statements

Stevens made to his medical providers because they were admissible as prior

inconsistent statements. A witness’s credibility may be impeached with a prior

inconsistent statement. State v. Classen, 143 Wn. App. 45, 59, 176 P.3d 582

(2008). But a prior inconsistent statement is not admissible in the absence of a

proper foundation. State v. Horton, 116 Wn. App. 909, 914, 68 P.3d 1145 (2003).

To lay this foundation, a party must comply with ER 613(b), which provides:

       Extrinsic evidence of a prior inconsistent statement by a witness is
       not admissible unless the witness is afforded an opportunity to
       explain or deny the same and the opposite party is afforded an
       opportunity to interrogate the witness thereon, or the interests of
       justice otherwise require.      This provision does not apply to
       admissions of a party-opponent as defined in rule 801(d)(2).




                                        -7-
No. 79848-1-I/8


Before a party may introduce a prior inconsistent statement of a victim through

extrinsic evidence, the party must either call the statement to the victim’s attention

while he is on the stand or arrange for the victim to remain in attendance after

testifying to be given the opportunity to explain or deny it. Horton, 116 Wn. App.

at 916 (citing State v. Johnson, 90 Wn. App. 54, 70, 950 P.2d 981 (1998)).

       Here, Baker did not confront Stevens with any prior inconsistent statements

he made to the medical providers during cross-examination. Nor did Baker reserve

the right to recall Stevens to lay the impeachment foundation. Because Baker

failed to lay the necessary foundation under ER 613(b) to introduce the two

statements at issue, the trial court did not abuse its discretion in excluding them.

       Although the constitutional right to present a defense includes the right to

confront and cross-examine witnesses, Darden, 145 Wn.2d at 620, the right to

cross examine witnesses is not absolute. Jones, 168 Wn.2d at 720. The right to

present a defense “does not extend to the introduction of otherwise inadmissible

evidence.” State v. Aguirre, 168 Wn.2d 350, 363, 229 P.3d 669 (2010) (citing State

v. Otis, 151 Wn. App. 572, 578, 213 P.3d 613 (2009)).

       Because    Stevens’s    prior   statements    to   medical   providers   were

inadmissible, excluding these statements did not violate his right to present a

defense.

                         Ineffective Assistance of Counsel

       Baker alternatively argues that his trial counsel was ineffective by failing to

lay the necessary foundation to admit this impeachment evidence. The record,

however, does not support this claim.




                                        -8-
No. 79848-1-I/9


       The Sixth Amendment to the United States Constitution guarantees a

criminal defendant the right to effective assistance of counsel.       Strickland v.

Washington, 466 U.S. 668, 684-85, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). “A

claim of ineffective assistance of counsel is an issue of constitutional magnitude

that may be considered for the first time on appeal.” State v. Kyllo, 166 Wn.2d

856, 862, 215 P.3d 177 (2009). Because constitutional ineffective assistance of

counsel claims raise mixed questions of law and fact, our review is de novo. State

v. Birch, 151 Wn. App. 504, 518, 213 P.3d 63 (2009).

       To establish a claim for ineffective assistance of counsel, the defendant

must show “(1) counsel’s representation was deficient, that is, it fell below an

objective standard of reasonableness and (2) there was prejudice, measured as a

reasonable probability that the result of the proceeding would have been different.”

State v. Humphries, 181 Wn.2d 708, 720, 336 P.3d 1121 (2014). “If either part of

the test is not satisfied, the inquiry need go no further.” State v. Hendrickson, 129

Wn.2d 61, 78, 917 P.2d 563 (1996).

       “When counsel’s conduct can be characterized as legitimate trial strategy

or tactics, performance is not deficient.” Kyllo, 166 Wn.2d at 863. There is a strong

presumption of effective assistance, which “can be overcome only by a showing of

deficient representation based on the record established in the proceedings

below.” State v. McFarland, 127 Wn.2d 322, 336, 899 P.2d 1251 (1995). The

defendant bears the burden of showing “in the record the absence of legitimate

strategic or tactical reasons supporting the challenged conduct by counsel.” Id.




                                        -9-
No. 79848-1-I/10


       Baker’s claim of ineffective assistance fails because he cannot show that

his counsel’s representation was deficient or that he was prejudiced by it. First,

Baker points to nothing in the record that demonstrates the “absence of legitimate

strategic or tactical reasons” why his counsel did not follow through in efforts to

impeach Stevens. There were only two statements excluded by the court pending

the laying of a proper foundation. Neither statement exculpated Baker. And both

statements were somewhat ambiguous as recorded by the medical providers. On

review of this record, counsel could have strategically decided the value of this

evidence for impeachment purposes was limited and did not justify recalling

Stevens to the stand to be confronted by the statements. A trial attorney could

reasonably have concluded that the risk of putting Stevens back on the stand to

explain these two statements might reinforce, rather than undercut, his credibility

in the eyes of the jury. We cannot conclude the decision not to recall Stevens was

deficient performance.

       Because Baker has not demonstrated deficient legal representation, we

need not address his claim of prejudice.

                            Legal Financial Obligations

       Baker argues, and the State concedes, that the trial court erred by including

an interest accrual provision for nonrestitution legal financial obligations (LFOs) in

his judgment and sentence. The parties are correct. Interest cannot accrue on

such LFOs as of June 7, 2018. RCW 10.82.090(1); State v. Ramirez, 191 Wn.2d

732, 747, 426 P.3d 714 (2018). Thus, we remand to the trial court to strike the

interest accrual provision on Baker’s LFOs.




                                        - 10 -
No. 79848-1-I/11


                    Statement of Additional Grounds for Review

       In a pro se Statement of Additional Grounds (SAG), Baker claims that he

received ineffective assistance of counsel for several more reasons. He appears

to argue that his defense counsel (1) failed to obtain his medical records in time

for the trial court to consider them at sentencing, (2) did not inform him of the right

to have counsel or an expert present during a mental health evaluation, and (3)

told the prosecutor what he said during the mental health evaluation, violating his

rights against self-incrimination.

       The record does not include a copy of Baker’s medical records or a report

summarizing his mental health evaluation. Because Baker’s SAG claims rely on

matters outside the record, we do not consider them on direct appeal. McFarland,

127 Wn.2d at 338 n. 5 (declining to consider matters outside the record on an

ineffective assistance of counsel appeal and holding that “a personal restraint

petition is the appropriate means of having the reviewing court consider matters

outside the record”).

       We affirm Baker’s judgment and sentence, but remand to strike the interest

accrual provision on his LFOs.




WE CONCUR:




                                        - 11 -